Haskell, J.
The petition of the Knox and Lincoln Railroad Company to the railroad commissioners shows that the purchase or taking and holding of three several parcels of land are " required and necessary for necessary tracks, side tracks and station for said company, but that the owners of said land do not consent thereto, and that the parties do not agree as to the necessity therefor or the area necessary to be taken.” The names of all the owners are given in the petition and all of them appeared at the hearing on sufficient notice.
The petition avers all the necessary facts to give the railroad commissioners jurisdiction in the premises, and the only question to be decided is, whether they exceeded their authority in the decision they rendered. The material parts of it are these : " We, the undersigned, railroad commissioners, hereby certify,” &c., "that so much of the premises mentioned in said application as is hereinafter definitely described, is necessary for the use of said Knox and Lincoln Railroad Company, for necessary tracks, side tracks, stations, and for the reasonable accommodation of the trafile and appropriate business of said corporation.”
*67Statutes authorizing the taking of land as for public uses must be construed strictly. The statute here invoked, R. S., c. 51, § 16, authorized the commissioners to condemn "land for borrow and gravel pits, necessary tracks, side tracks, stations, wood sheds, repair shops, and car, engine and freight houses ”..... " necessary for the reasonable accommodation of the traffic and. appropriate business of the corporation.” The purposes for-which the land may be taken are specifically named; and it can only be so taken when necessary for tbe reasonable accommodation of the traffic and appropriate business of the corporation.
' Now the commissioners have not only condemned land necessary for "necessary tracks, sidetracks, and stations,” but also land "necessary for the reasonable accommodation of the traffic and. appropriate business of said corporation,” a purpose notwithim the authority of the statute. Spofford v. Railroad, 66 Maine, 26. If it be said that the last expressed purpose for which the* land was taken, viz., "for the reasonable accommodation! of the-traffic,” &c., is included in the three preceding expressed purposes, viz., for necessary tracks, side tracks, and stations, the-inquiry comes in which of the three is it included ? The land, taken is a strip about a rod wide on each side of the railroad,, south of the station grounds. It is not pretended that land was-taken for a station; nor upon which to build tracks or sidetracks, unless apart of the strip on the east side, necessary, for-a-retaining wall to the road-bed, be necessary for the-purpose :.but„ on the westerly side, it was taken for a way along side- of the-tracks, so as to make a passage from the toll-bridge to the freight station, a more convenient way than to follow around theremaihing three sides of the square. In other words, the real purpose of taking this land, as appears from the record, ivas for a street or new approach to the freight house. It was not for strictly railroad uses ; that is, to give room for their tracks or stations ; but for a public use to be determined by another tribunal than the railroad commissioners, — a use incident and convenient for the traffic and business of the road, and perhaps necessary therefor; but that necessity must be adjudged elsewhere. The railroad commissioners realized the doubt of their authority; and their *68certificate is drawn in accordance with truth, if not authorized by law.
The purpose for which a large part of the strip of land taken on the easterly side of the railroad was, not for tracks, side tracks or stations, but to give approaching trains a view of the station switch. If that is within the purpose of the statute, little is left of its provisions limiting the roadway to four rods. Simply obstructing the view of train men by buildings, around which railroads have been located, is no good cause for allowing railroads to acquire land to gain views of their roads. The statute is comprehensive enough to give railroads all necessary land for the construction of their roads and stations. It is not for the court to extend its provisions beyond their strict import.
The certificate of the commissioners in these cases should state the special purpose for which the land is needed. We do not mean to hold that all such certificates are invalid for omitting to do so, but that such method would more certainly secure the rights of the parties and remove the opportunity for doubtful construction of language.
Spofford v. Railroad, supra, settles the decision of this case.

Writ to issue.

Peters, C. J., Walton, Virgin, Libbey and Foster, JJ., concurred.